Citation Nr: 0023653	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-10 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim concerning service connection for a 
psychiatric disability, other than post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1982 to 
January 1984.

In September 1985, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, denied 
service connection for a nervous condition, to include 
atypical anxiety disorder and passive/aggressive personality.  
The veteran did not file an appeal from this decision.  The 
issue on appeal arises from an April 1998 rating decision, in 
which the RO determined that new and material evidence had 
not been submitted to reopen the veteran's claim.  


FINDINGS OF FACT

1.  The veteran was last denied service connection for a 
psychiatric disability by an September 1985 RO decision and 
was given notice of said decision and of appellate rights and 
procedures.

2.  The veteran did not file a timely notice of disagreement 
from the September 1985 rating decision.

3.  Evidence received since the September 1985 rating 
decision includes written statements from the veteran, a VA 
examination report dated in February 1999, and private 
medical records, including a September 1997 letter from a 
physician. 

4.  Evidence received since the September 1985 rating 
decision has not been considered previously and is so 
significant that it must be reviewed in connection with the 
current claim.



CONCLUSIONS OF LAW

1.  The September 1985 rating decision which essentially 
denied service connection for a psychiatric disability (not 
to include PTSD) is final.  38 U.S.C.A. § 7105 (c) (West 
1991).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for a 
psychiatric disability, other than PTSD.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the time of the RO's September 1985 rating decision, the 
evidence of record included the veteran's service medical 
records.  These records included an undated "Report of 
Mental Status Evaluation," on which it was indicated that 
the veteran appeared to exhibit  long-standing patterns of 
impulsivity, hostility, and an overall rebellious attitude 
toward authority.  The veteran was diagnosed as having 
passive-aggressive personality disorder and cleared for any 
administrative action deemed appropriate.  The evidence of 
record also included the report of an August 1985 VA 
psychiatric examination, after which the veteran was 
diagnosed as having atypical anxiety disorder and history of 
antisocial behavior without specific findings on examination.  

By its September 1985 rating decision, the RO denied service 
connection for, in pertinent part, a nervous condition, 
including atypical anxiety disorder and passive/aggressive 
personality.  The basis of the denial was that 
passive/aggressive personality disorder was a constitutional 
or developmental abnormality and not a disability under the 
law.  (The text section of the rating decision does not 
specifically include discussion of atypical anxiety 
disorder).

In any case, the record reflects that the veteran was 
provided notice of the September 1985 rating decision.  
Specifically, he was notified that service connection was 
denied for a nervous disorder, but he did not initiate a 
timely notice of disagreement.  Accordingly, the September 
1985 rating decision became final.  38 U.S.C.A. § 7105(c) 
(West 1991).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(A); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") mandated that an additional 
question had to be addressed; that is, whether in light of 
all the evidence of record, there was a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" in the prior determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This additional test 
was overruled in the Hodge case cited above.  Therefore, in 
the present case, the Board will review the veteran's claim 
to reopen solely in accordance with the criteria found in 38 
C.F.R. § 3.156.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (1991 & Supp. 
2000); 38 C.F.R. § 3.303(a) (1999). 

In October 1997, the veteran submitted a written statement, 
indicating his wish to reopen a claim concerning service 
connection for depression.  The evidence obtained in 
connection with the attempt to reopen includes written 
statements from the veteran, a VA examination report dated in 
February 1999, and private medical records.  The evidence 
also includes a September 1997 letter written by George C. 
Debnam, M.D.  In this letter, Dr. Debnam indicates, in 
pertinent part, that he had continually treated the veteran 
for depression beginning in February 1984.  In April 1998, 
medical records from the offices of Dr. Debnam were 
associated with the claims file, which apparently confirm the 
veteran's treatment for, in part, depression, between August 
1984 and January 1985.   

The Board concludes that the veteran has presented new and 
material evidence, in the form of the documents received from 
Dr. Debnam's office, regarding his previously denied claim of 
entitlement to service connection for a psychiatric 
disability, and the petition to reopen is granted.  
Accordingly, consideration may be given to the entire 
evidence of record without regard to any prior denial. 


ORDER

The veteran's claim of entitlement to service connection for 
a psychiatric disability, other than PTSD, has been reopened.  
The appeal is granted to this extent, subject to the 
following remand directions of the Board. 



REMAND

As the RO initially found that no new and material evidence 
had been submitted to reopen the claim of service connection 
for a psychiatric disability, other than PTSD, and the Board 
finds that such new and material evidence has in fact been 
received (thus reopening the claim), then the case must be 
remanded to the RO for a de novo review of the entire record 
unless there would be no prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

In this regard, the Board first notes that in the report of a 
September 1995 private medical examination (which was 
associated with the claims file in March 1998), the veteran 
reported that he had worked "under tremendous pressure" 
while in the military.  As a result, the veteran claimed he 
began to experience nightmares and developed startled 
responses.  Following the examination, the veteran was 
diagnosed as having, in pertinent part, "Traumatic Stress 
Disorder."  There arises, then, an inferred claim of 
entitlement to service connection for PTSD.  To avoid 
piecemeal adjudication of the veteran's claim, the Board 
concludes that the RO should adjudicate the separate issue of 
entitlement to service connection for PTSD.  The veteran 
should be notified of the need to file a substantive appeal 
if he wishes the Board to address this issue.

As to the pending issues of entitlement to service connection 
for a psychiatric disability, other than PTSD, and service 
connection for PTSD, the RO should determine whether the 
claims are well grounded.  If so, all requisite development 
should be carried out to fulfill the duty to assist the 
veteran.  With regard to the PTSD issue, this should include, 
but not necessarily be limited to, a letter to the veteran 
for details concerning his alleged in-service stressors.  All 
relevant follow-up development in this regard should be 
conducted.  With regard to both issues, the RO should write 
to Dr. Debnam's office asking for original copies of all 
treatment records pertaining to the veteran (the claims file 
contains records which appear to be word-processed 
transcriptions of actual, possibly handwritten records).  The 
development should also include a new psychiatric examination 
for VA purposes, to diagnose or rule out PTSD under the 
criteria of DSM-IV, and/or for a medical opinion as to 
whether the veteran has another psychiatric disability which 
was manifested in or aggravated by service.  Prior to this 
examination, the RO should endeavor to obtain updated VA and 
private treatment records.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be notified that 
RO will consider the issue of whether the 
veteran has submitted a well- grounded 
claim of service connection for a 
psychiatric disability, other than PTSD, 
and service connection for PTSD.  The 
elements necessary for a well-grounded 
claim should be provided to him.

2.  Thereafter, the RO should make a 
determination as to whether the veteran 
has submitted a well-grounded claim 
concerning service connection for a 
psychiatric disability, other than PTSD, 
and a well-grounded claim concerning 
service connection for PTSD.  If either 
determination is adverse to the veteran, 
he and any representative should be duly 
notified and provided the opportunity to 
perfect an appeal.

3.  If, and only if, the RO find that the 
veteran has submitted a well-grounded 
claim concerning service connection for a 
psychiatric disability, other than PTSD, 
or concerning service connection for 
PTSD, all appropriate development should 
be undertaken to fulfill the duty to 
assist.  This development should include, 
but is not necessarily limited to the 
following:

a.  A letter should be promulgated 
to the veteran requesting details 
concerning his alleged in-service 
stressors.  All relevant follow-up 
development in this regard should be 
conducted.  

b.  A letter should be promulgated 
to Dr. Debnam's office, asking for 
original copies of all treatment 
records pertaining to the veteran.  
Any and all records received should 
be permanently associated with the 
claims file

c.  After the RO obtains updated VA 
and private treatment records, the 
veteran should be provided with a 
new psychiatric examination for VA 
purposes, to diagnose or rule out 
PTSD under the criteria of DSM-IV, 
and/or for a medical opinion as to 
whether the veteran has another 
psychiatric disability which was 
manifested in or aggravated by 
service.  The examination is to be 
conducted in accordance with the 
fourth edition of the DSM-IV, and 
all appropriate studies are to be 
performed.  If the examiner believes 
that PTSD is the appropriate 
diagnosis, he or she must specify 
the evidence relied upon to 
determine the existence of the 
stressors and specifically identify 
which verified stressors identified 
by the RO are responsible for that 
conclusion.  The examiner should 
reconcile any diagnosis and/or 
conclusion(s) that conflict with 
those previously made regarding the 
veteran's psychiatric condition, and 
provide detailed reasons for any 
disagreement.  

d. Following completion of the 
foregoing, the RO must review the 
claims folder and ensure that all of 
the foregoing development actions 
have been conducted and completed in 
full.  If any development is 
incomplete, including if the 
requested medical reviews do not 
include all opinions requested, 
appropriate corrective action is to 
be implemented.
 
4.  When the above development has been 
completed, the case should be reviewed by 
the RO.  If the decision concerning 
entitlement to service connection for a 
psychiatric disability, other than PTSD, 
remains adverse to the veteran, he and 
any representative should furnished a 
Supplemental Statement of the Case and be 
afforded an opportunity to respond.  The 
issue of service connection for PTSD 
should also be addressed in a 
Supplemental Statement of the Case, with 
the veteran being given the appropriate 
criteria.  He should be notified of the 
need to file a substantive appeal if he 
wishes the Board to address this issue.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purpose of this remand is to 
ensure due process and obtain additional information.  No 
inference should be drawn regarding the final disposition of 
the veteran's claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 

IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
Iris S. Sherman
	Member, Board of Veterans' Appeals


 



